Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8, and 10 - 11 are rejected under 35 USC § 101.

Regarding claim 1,
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to “determining whether the null-ground voltage is less than a voltage threshold; if the null-ground voltage is less than the voltage threshold, determining whether the null-ground voltage is less than a preset voltage; if the null-ground voltage is less than the preset voltage, determining that a grounding state is normal; if the null-ground voltage is greater than or equal to the preset voltage, determining that the grounding state is abnormal; and if the null-ground voltage is greater than or equal to the voltage threshold, determining that the live wire and the null wire are reversed” which could be mental-steps and/or mathematical-calculations. The additional elements relative to “A method for ground fault detection implemented on a computing device having at least one processor and a non-transitory storage medium, the method comprising: … obtaining an input voltage by detecting a voltage between a live wire and a null wire, and a null-ground voltage by detecting a voltage between the null wire and a ground wire, respectively ”, are merely data acquisition perform by routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the abstract idea on a computer, and/or recitation of generic computer structure that serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 1 is Ineligible due to the following analysis:
Step 1 (Statutory Category): Claim 1 is directed to an automatic data measurement method, therefore, it is directed to a statutory category, i.e., a process (Step 1: YES).

Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 1 recites: “determining whether the null-ground voltage is less than a voltage threshold; if the null-ground voltage is less than the voltage threshold, determining whether the null-ground voltage is less than a preset voltage; if the null-ground voltage is less than the preset voltage, determining that a grounding state is normal; if the null-ground voltage is greater than or equal to the preset voltage, determining that the grounding state is abnormal; and if the null-ground voltage is greater than or equal to the voltage threshold, determining that the live wire and the null wire are reversed” which is an abstract idea, because it could be a mental process performed in the human mind and/or mathematical-calculations. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 

Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): the abstract idea related to “determining whether the null-ground voltage is less than a voltage threshold; if the null-ground voltage is less than the voltage threshold, determining whether the null-ground voltage is less than a preset voltage; if the null-ground voltage is less than the preset voltage, determining that a grounding state is normal; if the null-ground voltage is greater than or equal to the preset voltage, determining that the grounding state is abnormal; and if the null-ground voltage is greater than or equal to the voltage threshold, determining that the live wire and the null wire are reversed” is not used into a practical application, and do not belong to a particular technological environment, industry or field. Consequently, the aforesaid abstract idea is not integrated into a practical application and/or apply, rely on, and/or use to an additional element or elements in a manner that imposes a meaningful limit, thus, monopolizing the steps (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).

Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 1 recites the additional element(s) “A method for ground fault detection implemented on a computing device having at least one processor and a non-transitory storage medium, the method comprising: … obtaining an input voltage by detecting a voltage between a live wire and a null wire, and a null-ground voltage by detecting a voltage between the null wire and a ground wire”, which are just insignificant extra-solution activity as a mere voltage data-gathering step and that the second limitation is just insignificant extra-solution activity as an outputting step, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, and/or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO). 

Regarding claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 2 depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 2 is further recites the element(s) “The method of claim 1, further comprising: in a case that the live wire and the null wire are reversed, determining whether a difference between the input voltage and the null-ground voltage is less than the preset voltage; if the difference between the input voltage and the null-ground voltage is less than the preset voltage, determining that the grounding state is normal; and if the difference between the input voltage and the null-ground voltage is greater than or equal to the preset voltage, determining that the grounding state is abnormal”.
which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 2 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the voltage data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 3 depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 3 is further recites the element(s) “The method of claim 1, wherein the input voltage is obtained by detecting the voltage between the live wire and the null wire via an isolation voltage detection circuit”, which are/is simply more standard method to obtain voltage data. Furthermore, Claim 3 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry (isolation voltage detection circuit which is a voltage transformer commonly used) that serve to collect the voltage data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 4 depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 4 is further recites the element(s) “The method of claim 1, wherein the null-ground voltage is obtained by detecting the voltage between the null wire and the ground wire via a differential voltage detection circuit”, which are/is simply more standard method to obtain voltage data. Furthermore, Claim 4 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry (differential voltage detection circuit which is a differential amplifier, with two input and one output signal commonly used) that serve to collect the voltage data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.


Regarding claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 5 is directed to “determining whether the null-ground voltage is less than a voltage threshold; if the null-ground voltage is less than the voltage threshold, determining whether the null-ground voltage is less than a preset voltage; if the null-ground voltage is less than the preset voltage, determining that a grounding state is normal; if the null-ground voltage is greater than or equal to the preset voltage, determining that the grounding state is abnormal; and if the null-ground voltage is greater than or equal to the voltage threshold, determining that the live wire and the null wire are reversed” which could be mental-steps. The additional elements relative to “A system for ground fault detection, comprising: … obtaining an input voltage by detecting a voltage between a live wire and a null wire, and a null-ground voltage by detecting a voltage between the null wire and a ground wire respectively ”, are merely data acquisition perform by routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the abstract idea on a computer, and/or recitation of generic computer structure that serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 5 is Ineligible due to the following analysis:
Step 1 (Statutory Category): Claim 5 is directed to an automatic data measurement System, therefore, it is directed to a statutory category, i.e., a Machine (Step 1: YES).

Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 5 recites: “determining whether the null-ground voltage is less than a voltage threshold; if the null-ground voltage is less than the voltage threshold, determining whether the null-ground voltage is less than a preset voltage; if the null-ground voltage is less than the preset voltage, determining that a grounding state is normal; if the null-ground voltage is greater than or equal to the preset voltage, determining that the grounding state is abnormal; and if the null-ground voltage is greater than or equal to the voltage threshold, determining that the live wire and the null wire are reversed” which is an abstract idea, because it could be a mental process performed in the human mind and/or mathematical-calculations. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 

Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): the abstract idea related to “determining whether the null-ground voltage is less than a voltage threshold; if the null-ground voltage is less than the voltage threshold, determining whether the null-ground voltage is less than a preset voltage; if the null-ground voltage is less than the preset voltage, determining that a grounding state is normal; if the null-ground voltage is greater than or equal to the preset voltage, determining that the grounding state is abnormal; and if the null-ground voltage is greater than or equal to the voltage threshold, determining that the live wire and the null wire are reversed” is not used in a practical application, and do not belong to a particular technological environment, industry or field. Consequently, the aforesaid abstract idea is not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit, thus, monopolizing the monitoring steps (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).

Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 5 recites the additional element(s) “A system for ground fault detection, comprising: … obtaining an input voltage by detecting a voltage between a live wire and a null wire, and a null-ground voltage by detecting a voltage between the null wire and a ground wire, respectively”, which are just insignificant extra-solution activity as a mere voltage data-gathering step and that the second limitation is just insignificant extra-solution activity as an outputting step, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, and/or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO). 

Regarding claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 6 depends on claim 5, therefore, has the abstract idea of claim 5 and also has the routine and conventional structure above of claim 5. In addition, claim 6 is further recites the element(s) “The system of claim 5, further comprising: in a case that the live wire and the null wire are reversed, determining whether a difference between the input voltage and the null-ground voltage is less than the preset voltage; if the difference between the input voltage and the null-ground voltage is less than the preset voltage, determining that the grounding state is normal; and if the difference between the input voltage and the null-ground voltage is greater than or equal to the preset voltage, determining that the grounding state is abnormal”.
which are/is simply more standard computational commands to generate data and/or mathematical-calculation. Furthermore, Claim 6 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the voltage data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 7 depends on claim 5, therefore, has the abstract idea of claim 5 and also has the routine and conventional structure above of claim 5. In addition, claim 7 is further recites the element(s) “The system of claim 5, wherein the input voltage is obtained by detecting the voltage between the live wire and the null wire via an isolation voltage detection circuit”, which are/is simply more standard system to obtain voltage data. Furthermore, Claim 7 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry (isolation voltage detection circuit which is a voltage transformer commonly used) that serve to collect the voltage data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.


Regarding claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 8 depends on claim 5, therefore, has the abstract idea of claim 5 and also has the routine and conventional structure above of claim 5. In addition, claim 8 is further recites the element(s) “The system of claim 5, wherein the null-ground voltage is obtained by detecting the voltage between the null wire and the ground wire via a differential voltage detection circuit”, which are/is simply more standard method to obtain voltage data. Furthermore, Claim 8 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry (differential voltage detection circuit which is a differential amplifier, with two input and one output signal commonly used) that serve to collect the voltage data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 10 depends on claim 8, which depends on 5, therefore, has the abstract idea of claim 5 and also has the routine and conventional structure above of claim 5. In addition, claim 10 further recites the element(s) “The system of claim 8, wherein the differential voltage detection circuit includes a differential amplifier, two input terminals of the differential amplifier respectively connect to a null wire terminal and a ground wire terminal, an output terminal of the differential amplifier serves as a detection signal output terminal of the differential voltage detection circuit”
, which are/is simply more standard system to obtain voltage data. Furthermore, Claim 8 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry (differential amplifier detection circuit which is a differential amplifier, with two input and one output signal commonly used) that serve to collect the voltage data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 11 is directed to “determining whether the null-ground voltage is less than a voltage threshold; if the null-ground voltage is less than the voltage threshold, determining whether the null-ground voltage is less than a preset voltage; if the null-ground voltage is less than the preset voltage, determining that a grounding state is normal; if the null-ground voltage is greater than or equal to the preset voltage, determining that the grounding state is abnormal; and if the null-ground voltage is greater than or equal to the voltage threshold, determining that the live wire and the null wire are reversed” which could be mental-steps. The additional elements relative to “A non-transitory computer readable medium comprising executable instructions that, wherein when executed by at least one processor, the executable instructions cause the at least one processor to effectuate a method comprising: obtaining an input voltage by detecting a voltage between a live wire and a null wire, and a null-ground voltage by detecting a voltage between the null wire and a ground wire respectively”, are merely data acquisition perform by routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the abstract idea on a computer, and/or recitation of generic computer structure that serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 5 is Ineligible due to the following analysis:
Step 1 (Statutory Category): Claim 11 is directed to an automatic data measurement System, therefore, it is directed to a statutory category, i.e., a Machine (Step 1: YES).

Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 11 recites: “determining whether the null-ground voltage is less than a voltage threshold; if the null-ground voltage is less than the voltage threshold, determining whether the null-ground voltage is less than a preset voltage; if the null-ground voltage is less than the preset voltage, determining that a grounding state is normal; if the null-ground voltage is greater than or equal to the preset voltage, determining that the grounding state is abnormal; and if the null-ground voltage is greater than or equal to the voltage threshold, determining that the live wire and the null wire are reversed” which is an abstract idea, because it could be a mental process performed in the human mind and/or mathematical-calculation. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 

Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): the abstract idea related to “determining whether the null-ground voltage is less than a voltage threshold; if the null-ground voltage is less than the voltage threshold, determining whether the null-ground voltage is less than a preset voltage; if the null-ground voltage is less than the preset voltage, determining that a grounding state is normal; if the null-ground voltage is greater than or equal to the preset voltage, determining that the grounding state is abnormal; and if the null-ground voltage is greater than or equal to the voltage threshold, determining that the live wire and the null wire are reversed” is not used in a practical application, therefore, do not belong to a particular technological environment, industry or field. Consequently, the aforesaid abstract idea is not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit, thus, monopolizing the monitoring steps (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).

Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 5 recites the additional element(s) “obtaining an input voltage by detecting a voltage between a live wire and a null wire, and a null-ground voltage by detecting a voltage between the null wire and a ground wire, respectively”, which are just insignificant extra-solution activity as a mere voltage data-gathering step and that the second limitation is just insignificant extra-solution activity as an outputting step, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, and/or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO).

Examiners note

Claim 9 has no 101 issue.



Claim Rejections - 35 USC § 102

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
   Application/Control Number: 16/260,421 Page 6 Art Unit: 4143 


 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 



Claims 1-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng-Nan TSAI et al. (US 2019/0160947 A1, hereinafter Sheng).

Regarding claim 1, Sheng teaches a method for ground fault detection implemented on a computing device having at least one processor and a non-transitory storage medium (the first controller 121, the second controller 122, and the third controller, 123 are respective microcontrollers, [0033], lines 11-12, Figure 1),
 the method comprising: 
obtaining an input voltage by detecting a voltage between a live wire and a null wire, and a null-ground voltage by detecting a voltage between the null wire and a ground wire, respectively; (The AC to DC converter 112 receives the AC voltage from the live line L and the neutral line N through the AC connector 111, and converts the AC voltage into the DC voltage. The AC to DC converter 112 has a reference ground terminal 150. The reference ground terminal 150 is used as a voltage reference level for voltage detection and control of the AC to DC converter 112 [0041], lines 8-15. the detection circuit 160 outputs a detection voltage based on a voltage difference between the protective earth terminal PE of the on-board
charging device 100 and the reference ground terminal 150 of the AC to DC converter 112, [0043], lines 3-8, Figure 1).

determining whether the null-ground voltage is less than a voltage threshold; if the null-ground voltage is less than the voltage threshold, determining whether the null-ground voltage is less than a preset voltage; if the null-ground voltage is less than the preset voltage, determining that a grounding state is normal; if the null-ground voltage is greater than or equal to the preset voltage, determining that the grounding state is abnormal; and if the null-ground voltage is greater than or equal to the voltage threshold, determining that the live wire and the null wire are reversed. (In some embodiments, the step of determining whether the protective earth terminal of the EVSE is abnormal includes: determining that the protective earth terminal
of the EVSE is normal when the detection voltage is higher than a predetermined threshold voltage [0017]. In some embodiments, the operating method for other 
includes: determining whether an AC voltage provided by the EVSE is higher than a predetermined voltage when the AC connector is connected to the EVSE; and determining whether the AC voltage falls within a first voltage range when the AC voltage provided by the EVSE is higher than the predetermined voltage [0018]. In some embodiments, the step of determining whether the protective earth terminal of the EVSE is abnormal includes: determining whether the detection voltage is lower than a first predetermined threshold voltage when the AC voltage falls within the first voltage range; determining whether the detection voltage continues to be lower than the first predetermined threshold voltage over a first predetermined period; determining that the protective earth terminal of the EVSE is abnormal after the detection voltage continues to be lower than the first predetermined threshold voltage over the first predetermined period [0019], Figure 1,and 3)



Regarding claim 2, Sheng teaches the method of claim 1, further comprising: in a case that the live wire and the null wire are reversed, determining whether a difference between the input voltage and the null-ground voltage is less than the preset voltage; if the difference between the input voltage and the null-ground voltage is less than the preset voltage, determining that the grounding state is normal; and if the difference between the input voltage and the null-ground voltage is greater than or equal to the preset voltage, determining that the grounding state is abnormal. (The third controller 123 makes a determination based on the detection voltage and a predetermined threshold voltage. The third controller 123 determines whether the detection voltage is lower than a predetermined threshold voltage. When the detection voltage is lower than the predetermined threshold voltage, the third controller 123 determines that the protective earth terminal PE of the EVSE 190 is abnormal. When the detection voltage is higher than the predetermined threshold voltage, the third controller 123 determines that the protective earth terminal PE of the EVSE 190 is normal, [ 0044] lines 13-19.  In another embodiment, the first controller 121 or the second controller 122 can determine whether the detection voltage is lower than the predetermined threshold voltage. It is envisaged that the present disclosure includes embodiments which those with ordinary skill in the art may flexibly choose the controller depending on the desired application, [0045]. It should be noted that a system designer can preset the predetermined threshold voltage in the controller (e.g., the first controller 121, the second controller 122, and/or the third controller 123) according to his or her knowledge of abnormality condition and/or the parameter of the device components, [0046], Figure 1, 3).


Regarding claim 3, Sheng teaches the method of claim 1, wherein the input voltage is obtained by detecting the voltage between the live wire and the null wire via an isolation voltage detection circuit  (In the configuration of which the AC connector 111 and the EVSE 190 are connected, the AC to DC converter 112 converts the AC voltage supplied by the EVSE 190 into a DC (Direct Current) voltage, and the DC voltage output from the AC to DC converter 112. The DC voltage output by the AC to DC converter 112 is converted through the isolation stage 113 and the DC to DC converter 114, [0040], lines 1-7, Figure 1-2. the AC connector 111 is connected to the live wire L, the neutral line N and the protective earth terminal PE, such that the protective earth terminal PE of the EVSE 190 is electrically connected to the protective earth terminal PE of the on-board charging device 100. The AC to DC
converter 112 receives the AC voltage from the live line L and the neutral line N through the AC connector 111, and converts the AC voltage into the DC voltage. The AC to DC converter 112 has a reference ground terminal 150. The reference ground terminal 150 is used as a voltage reference level for voltage detection and control of the AC to DC converter 112; [0041], lines 4-15, Figure 1-2).

Regarding claim 4, Sheng teaches the method of claim 1, wherein the null-ground voltage is obtained by detecting the voltage between the null wire and the ground wire via a differential voltage detection circuit. (the detection circuit 160 according to some embodiments of the present disclosure. As shown in FIG. 2, includes a voltage dividing circuit 210, a buffer 220, an amplifier 230 and a filter 240. [0051], lines 2-6. As shown, the buffer 220 is electrically connected to the voltage dividing circuit 210, the amplifier 230 is electrically connected to the buffer 220, and the filter 240 is electrically connected to the amplifier 230. One end of the voltage dividing circuit 210 is electrically connected to the reference ground terminal 150 of the AC to DC converter 112, and another end of the voltage dividing circuit 210 is electrically connected to the protective earth terminal PE of the on-board charging device 100[0051] [0052] lines 1-9. The amplifier 230 is a differential amplifier. [0056] lines 1-2).

Regarding claim 5, Sheng teaches a system for ground fault detection, comprising: 18at least one storage medium storing a set of instructions; and at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to: 
 (the first controller 121, the second controller 122, and the third controller 123 are respective microcontroller, [0033] lines 2-5, Figure 1. The detection circuit 160 outputs the detection voltage to the first controller 121 of the high voltage primary side 110. The first controller 121 transmits, through the first signal connection device 131, the value of the detection voltage to the second controller 122 of the high voltage secondary side 120. The second controller 122 transmits, through the second signal connection device 132, the value of the detection voltage to the third controller 123 of the low voltage side 130. The third controller 123 makes a determination based on the detection voltage and a predetermined threshold voltage, [0044], lines 2-13). 

obtain an input voltage by detecting a voltage between a live wire and a null wire, and a null-ground voltage by detecting a voltage between the null wire and a ground wire, respectively (The AC to DC converter 112 receives the AC voltage from the live line L and the neutral line N through the AC connector 111, and converts the AC voltage into the DC voltage. The AC to DC converter 112 has a reference ground terminal 150. The reference ground terminal 150 is used as a voltage reference level for voltage detection and control of the AC to DC converter 112 [0041], lines 8-15. the detection circuit 160 outputs a detection voltage based on a voltage difference between the protective earth terminal PE of the on-board
charging device 100 and the reference ground terminal 150 of the AC to DC converter 112, [0043], lines 3-8, Figure 1); 

determine whether the null-ground voltage is less than a voltage threshold; if the null-ground voltage is less than the voltage threshold, determine whether the null-ground voltage is less than a preset voltage; if the null-ground voltage is less than the preset voltage, determine that a grounding state is normal; if the null-ground voltage is greater than or equal to the preset voltage, determine that the grounding state is abnormal; and if the null-ground voltage is greater than or equal to the voltage threshold, determine that the live wire and the null wire are reversed. (In some embodiments, the step of determining whether the protective earth terminal of the EVSE is abnormal includes: determining that the protective earth terminal of the EVSE is normal when the detection voltage is higher than a predetermined threshold voltage [0017]. In some embodiments, the operating method for other includes: determining whether an AC voltage provided by the EVSE is higher than a predetermined voltage when the AC connector is connected to the EVSE; and determining whether the AC voltage falls within a first voltage range when the AC voltage provided by the EVSE is higher than the predetermined voltage [0018]. In some embodiments, the step of determining whether the protective earth terminal of the EVSE is abnormal includes: determining whether the detection voltage is lower than a first predetermined threshold voltage when the AC voltage falls within the first voltage range; determining whether the detection voltage continues to be lower than the first predetermined threshold voltage over a first predetermined period; determining that the protective earth terminal of the EVSE is abnormal after the detection voltage continues to be lower than the first predetermined threshold voltage over the first predetermined period [0019], Figure 1, and 3).

Regarding claim 6, Sheng teaches the system of claim 5, wherein the at least one processor is further directed to cause the system to: in a case that the live wire and the null wire are reversed, determine whether a difference between the input voltage and the null-ground voltage is less than the preset voltage; if the difference between the input voltage and the null-ground voltage is less than the preset voltage, determine that the grounding state is normal; and if the difference between the input voltage and the null-ground voltage is greater than or equal to the preset voltage, determine that the grounding state is abnormal. (The third controller 123 makes a determination based on the detection voltage and a predetermined threshold voltage. The third controller 123 determines whether the detection voltage is lower than a predetermined threshold voltage. When the detection voltage is lower than the predetermined threshold voltage, the third controller 123 determines that the protective earth terminal PE of the EVSE 190 is abnormal. When the detection voltage is higher than the predetermined threshold voltage, the third controller 123 determines that the protective earth terminal PE of the EVSE 190 is normal, [ 0044] lines 13-19.  In another embodiment, the first controller 121 or the second controller 122 can determine whether the detection voltage is lower than the predetermined threshold voltage. It is envisaged that the present disclosure includes embodiments which those with ordinary skill in the art may flexibly choose the controller depending on the desired application, [0045]. It should be noted that a system designer can preset the predetermined threshold voltage in the controller (e.g., the first controller 121, the second controller 122, and/or the third controller 123) according to his or her knowledge of abnormality condition and/or the parameter of the device components, [0046], Figure 1, 3).


Regarding claim 7, Sheng teaches the system of claim 5, wherein the input voltage is obtained by detecting the voltage  between the live wire and the null wire via an isolation voltage detection circuit (In the configuration of which the AC connector 111 and the EVSE 190 are connected, the AC to DC converter 112 converts the AC voltage supplied by the EVSE 190 into a DC (Direct Current) voltage, and the DC voltage output from the AC to DC converter 112. The DC voltage output by the AC to DC converter 112 is converted through the isolation stage 113 and the DC to DC converter 114, [0040], lines 1-7, Figure 1-2. the AC connector 111 is connected to the live wire L, the neutral line N and the protective earth terminal PE, such that the protective earth terminal PE of the EVSE 190 is electrically connected to the protective earth terminal PE of the on-board charging device 100. The AC to DC converter 112 receives the AC voltage from the live line L and the neutral line N through the AC connector 111, and converts the AC voltage into the DC voltage. The AC to DC converter 112 has a reference ground terminal 150. The reference ground terminal 150 is used as a voltage reference level for voltage detection and control of the AC to DC converter 112; [0041], lines 4-15, Figure 1-2).

Regarding claim 8, Sheng teaches the system of claim 5, wherein the null-ground voltage is obtained by detecting the voltage between the null wire and the ground wire via a differential voltage detection circuit. (the detection circuit 160 according to some embodiments of the present disclosure. As shown in FIG. 2, includes a voltage dividing circuit 210, a buffer 220, an amplifier 230 and a filter 240. [0051], lines 2-6. As shown, the buffer 220 is electrically connected to the voltage dividing circuit 210, the amplifier 230 is electrically connected to the buffer 220, and the filter 240 is electrically connected to the amplifier 230. One end of the voltage dividing circuit 210 is electrically connected to the reference ground terminal 150 of the AC to DC converter 112, and another end of the voltage dividing circuit 210 is electrically connected to the protective earth terminal PE of the on-board charging device 100[0051] [0052] lines 1-9. The amplifier 230 is a differential amplifier. [0056] lines 1-2).

Regarding claim 10, Sheng teaches the system of claim 8, wherein the differential voltage detection circuit includes a differential amplifier, two input terminals of the differential amplifier respectively connect to a null wire terminal and a ground wire terminal, an output terminal of the differential amplifier serves as a detection signal output terminal of the differential voltage detection circuit. (the detection circuit
160, refer to figures 1-2. FIG. 2 is a circuit diagram of the detection circuit 160 according to some embodiments of the present disclosure. As shown in FIG. 2, the detection circuit 160 includes a voltage dividing circuit 210, a buffer 220, an
amplifier 230 and a filter 240. [0051] As shown, the buffer 220 is electrically connected to the voltage dividing circuit 210, the amplifier 230 is electrically connected to the buffer 220, and the filter 240 is electrically connected to the amplifier 230. One end of the voltage dividing circuit 210 is electrically connected to the reference ground terminal 150 of the AC to DC converter 112, and another end of the voltage dividing circuit 210 is electrically connected to the protective earth terminal PE of the on-board charging device 100. The voltage dividing
circuit 210 is configured to divide a voltage between the protective earth terminal PE of the on-board charging device 100 and the reference ground terminal 150 of the AC to DC converter 112 to output a voltage signal. The buffer 220 receives the voltage signal. The amplifier 230 receives the voltage signal outputted from the buffer 220. The filter 240 filters the voltage signal amplified by the amplifier 230 to
output the detection voltage. [0052], Figure 2).

Regarding claim 11, Sheng teaches a non-transitory computer readable medium comprising executable instructions that, wherein when executed by at least one processor, the executable instructions cause the at least one processor to effectuate a method comprising: (the first controller 121, the second controller 122, and the third controller 123 are respective microcontroller, [0033] lines 2-5, Figure 1. The detection circuit 160 outputs the detection voltage to the first controller 121 of the high voltage primary side 110. The first controller 121 transmits, through the first signal connection device 131, the value of the detection voltage to the second controller 122 of the high voltage secondary side 120. The second controller 122 transmits, through the second signal connection device 132, the value of the detection voltage to the third controller 123 of the low voltage side 130. The third controller 123 makes a determination based on the detection voltage and a predetermined threshold voltage, [0044], lines 2-13). 

obtaining an input voltage by detecting a voltage between a live wire and a null wire, and a null-ground voltage by detecting a voltage between the null wire and a ground wire, respectively (The AC to DC converter 112 receives the AC voltage from the live line L and the neutral line N through the AC connector 111, and converts the AC voltage into the DC voltage. The AC to DC converter 112 has a reference ground terminal 150. The reference ground terminal 150 is used as a voltage reference level for voltage detection and control of the AC to DC converter 112 [0041], lines 8-15. the detection circuit 160 outputs a detection voltage based on a voltage difference between the protective earth terminal PE of the on-board
charging device 100 and the reference ground terminal 150 of the AC to DC converter 112, [0043], lines 3-8, Figure 1); 
determining whether the null-ground voltage is less than a voltage threshold; if the null-ground voltage is less than the voltage threshold, determining whether the null-ground voltage is less than a preset voltage; if the null-ground voltage is less than the preset voltage, determining that a grounding state is normal; if the null-ground voltage is greater than or equal to the preset voltage, determining that the grounding state is abnormal; and if the null-ground voltage is greater than or equal to the voltage threshold, determining that the live wire and the null wire are reversed. . (In some embodiments, the step of determining whether the protective earth terminal of the EVSE is abnormal includes: determining that the protective earth terminal of the EVSE is normal when the detection voltage is higher than a predetermined threshold voltage [0017]. In some embodiments, the operating method for other includes: determining whether an AC voltage provided by the EVSE is higher than a predetermined voltage when the AC connector is connected to the EVSE; and determining whether the AC voltage falls within a first voltage range when the AC voltage provided by the EVSE is higher than the predetermined voltage [0018]. In some embodiments, the step of determining whether the protective earth terminal of the EVSE is abnormal includes: determining whether the detection voltage is lower than a first predetermined threshold voltage when the AC voltage falls within the first voltage range; determining whether the detection voltage continues to be lower than the first predetermined threshold voltage over a first predetermined period; determining that the protective earth terminal of the EVSE is abnormal after the detection voltage continues to be lower than the first predetermined threshold voltage over the first predetermined period [0019], Figure 1, and 3).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon one two (claim 9 depends on claim 7 and claim 7 depends on claim 5) rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, Sheng teaches the system of claim 7, But does not teach
 wherein the isolation voltage detection circuit includes a voltage transformer, 19one terminal of an input side of the voltage transformer connects to a live wire terminal through a first resistor, and the other terminal of the input side of the voltage transformer connect to a null wire terminal; two terminals of an output side of the voltage transformer respectively connects with two detection signal output terminals of the isolation voltage detection circuit through a second resistor and a third resistor, and a fourth resistor, a first diode and a second diode parallelly connect with the two terminals of the output side of the voltage transformer, while the first diode and the second diode are inverted in parallel; and the two detection signal output terminals of the isolation voltage detection circuit are respectively grounded through a first capacitor and a second capacitor.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qian Jiacan. (CN205681098U) discloses a three-pole leakage protector and a working method thereof, relates to the field of electrical technologies. The three-pole leakage protector and the working method thereof is automatically adapted to various power utilization environments, complicated debugging of a professional is not needed, and the operation difficulty is greatly reduced. The three-pole leakage protector comprises a ground wire electric leakage detection part, a logic analysis part and a release control part, wherein the ground wire electric leakage detection part is used for detecting a leakage current of a ground wire and/or a voltage between a null line and the ground wire, the logic analysis part is connected with the ground wire electric leakage detection part and is used for determining whether the leakage current of the ground wire is greater than a preset current threshold value or not and whether the voltage between the null line and the ground wire is greater than a preset voltage threshold value or not, and the release control part is connected with the logic analysis part and is used for controlling a load corresponding to the three-pole leakage protector to be powered off under the condition that the leakage current of the ground wire is determined to be greater than the preset current threshold value and/or the voltage between the null line and the ground wire is determined to be greater than the preset voltage threshold value by the logic analysis part.


Nakazawa Takashi et al. (JPWO2017159053A1) invention describes the abnormality detection device consisting of a coupling capacitor, a first switch, a first resistor, a detecting capacitor, a second switch, a second resistor, a voltage detecting circuit, and a control unit. One end of the coupling capacitor is connected to one point of one pole side of a high-voltage system circuit having an insulation resistance against a vehicle body which forms a ground potential. The first switch and the first resistor are provided between the other end of the coupling capacitor and the vehicle body. One end of the detecting capacitor is connected to one point of the other pole side of the high-voltage system circuit. The second switch and the second resistor are provided between the other end of the detecting capacitor and the vehicle body. The voltage detecting circuit detects the voltage of the detecting capacitor. The control unit performs the control of abnormality detection. After closing the first switch and second switch, the control unit performs the control of abnormality detection on the basis of the detected voltage detected by the voltage detecting circuit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DILARA SULTANA/Examiner, Art Unit 2867         

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867